DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, and 15 are objected to because of the following informalities:  
Regarding claim 1, in line 7, replace “the data” with --data--.
Regarding claim 9, in line 9, replace “the data” with --data--.
Regarding claim 15, in line 11, replace “the data” with --data--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,698,780 B2 in view of Vosshall et al (US Patent No. 7,925,624 B2).  Claims 1-23 of U.S. Patent No. 10,698,780 B2 disclose a method and a system for arranging nodes in a ring topology in availability domains.  Claims 1-23 of U.S. Patent No. 10,698,780 B2 do not disclose that each availability domain storing a number of replicas of data.  Vosshall discloses that N replicas of the data among the hosts and the system attempts to maintain N replicas of each data set (31st and 44th paragraphs and Fig. 17).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify claims 1-23 of U.S. Patent No. 10,698,780 B2 to include storing a number of replicas in each availability domain, as suggested by Vosshall, to prevent data disruption in case of a storage failure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vosshall et al (US Patent No. 7,925,624 B2).
Regarding claims 1, 9, and 15, Vosshall discloses a method, comprising: 
configuring a ring topology (103rd paragraph and Fig. 17, two-tiered ring arrangement) comprising a first set of nodes (Fig. 17, hosts 130) and a second set of nodes (Fig. 17, data centers 502) in a distributed system (Fig. 17), wherein 
the ring topology is configured to implement a replication policy comprising a replication factor (31st paragraph, the system attempts to maintain N replicas of each data set, N is a positive integer representing the replication factor),  
the first set of nodes is mapped into a first availability domain storing therein a first number of replicas of the data (Fig. 19, A, B, D, E, C and 44th paragraph, N replicas of the data among the hosts), and 
the second set of nodes is mapped into a second availability domain storing therein a second number of replicas of data (Fig. 19, DC2, DC3, DC4, and DC1 and 31st paragraph, the system attempts to maintain N replicas of each data set); 
determining an availability domain from the first and second availability domains for adding a new node based at least in part upon the first number of replicas, the second number of replicas, and the replication factor (42nd paragraph and Fig. 9, addition of host F and/or 106th paragraph, data centers may be added or removed); and 
selecting the first availability domain from the first and second availability domains for adding the new node to the first availability domain (42nd paragraph, addition of host F) for implementing the replication policy in the ring topology (45th paragraph most hosts 130 may be added to the system to permit more replication of data sets).

Allowable Subject Matter
Claims 2-8, 10-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Jawahar et al (US 2020/0026446 A1), same assignee, discloses data apportioning for availability domain fault tolerance.
Mahmood et al (US 2019/0278486 A1), same assignee, discloses hierarchical availability domain aware replication policies.
Ngo (US 2008/0028009 A1) discloses continuous data replication.
Spitz et al (US 2007/0214255 A1) discloses computer system monitoring and repair.
Wanigasekara-Mohotti et al (US 2007/0226224 A1) discloses a distributed file system.
Sfarti et al (US 2007/0214105 A1) discloses network topology for a storage system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472